2018 IL App (1st) 142819


                                                                           SIXTH DIVISION
                                                                           September 21, 2018


No. 1-14-2819

                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                )       Appeal from the
                                                    )       Circuit Court of
       Plaintiff-Appellee,                          )       Cook County.
                                                    )
v.                                                  )       No. 10 CR 19295(02)
                                                    )
DeANTHONY PEARSON,                                  )       Honorable
                                                    )       Luciano Panici,
       Defendant-Appellant.                         )       Judge Presiding.


       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justices Pierce and Griffin concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, DeAnthony Pearson, appeals his conviction after a jury trial of attempted first

degree murder and attempted armed robbery and his sentence to consecutive terms of 45 years’

and 5 years’ imprisonment. On appeal, defendant contends (1) he is entitled to a new trial where

the State’s expert witness stated that the fingerprint identification results were verified by a

nontestifying examiner, which constitutes inadmissible hearsay; (2) his conviction for attempted

first degree murder should be reduced to aggravated battery with a firearm where the State failed

to prove beyond a reasonable doubt that he had an intent to kill; and (3) a new sentencing hearing

is required where his aggregate sentence of 50 years’ imprisonment amounts to a de facto life

sentence without consideration of the unique characteristics of his youth and violates the eighth
No. 1-14-2819


amendment and the proportionate penalties clause of the Illinois Constitution. 1 For the following

reasons, we affirm.

¶2                                          JURISDICTION

¶3       The trial court sentenced defendant on August 21, 2014. That same day, he filed a notice

of appeal. Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois

Constitution (Ill. Const. 1970, art. VI, § 6), and Illinois Supreme Court Rules 603 and 606 (eff.

Feb. 6, 2013), governing appeals from a final judgment of conviction in a criminal case entered

below.

¶4                                          BACKGROUND

¶5       Defendant, along with two codefendants who are not parties to this appeal, was charged

with attempted first degree murder, aggravated battery with a firearm, and attempted armed

robbery in connection with an incident that occurred on September 29, 2010. Defendant and his

codefendants had separate trials with separate juries. Defendant was 15 years old at the time of

the incident.

¶6       At defendant’s trial, Amir Muhammed Azhar testified that on September 29, 2010, he

was working alone at the Marathon gas station at 711 South Halsted Street in Chicago, Illinois.

Around 8:15 p.m. that evening, he was at the cash register behind a bulletproof glass window

that could only be opened by the cashier. Amir had wiped down both sides of the glass window

with Windex, as was routine for whoever was working at the window. No one had touched or



         1
         Defendant also alleged that he is entitled to a discretionary transfer hearing in juvenile court
because, during the pendency of his appeal, the legislature raised the age at which a juvenile who
commits aggravated battery with a firearm can be transferred to the circuit court from 15 to 16 years old.
However, he concedes that People v. Hunter, 2017 IL 121306, decided after he filed his opening brief,
held that these amendments do not apply retroactively to cases pending on direct appeal.

                                                   -2­
No. 1-14-2819


leaned on the glass prior to the incident. Beneath the glass was a drawer which Amir used to

transfer money and items to customers.

¶7     Codefendant Willie Collins entered the store and asked for a single cigarette. Keeping the

bulletproof glass window closed, Amir gave him a cigarette through the drawer beneath the glass

window. Collins then asked Amir to light the cigarette for him. To do so, Amir opened the

bulletproof window. As Collins conversed with Amir, Amir tried to close the window. Collins,

however, “kept asking [him] about things which are behind the counter” and Amir kept the

window open so he could answer his questions.

¶8     At this time, another person entered the store. Amir noted that he had his face covered

except for his eyes, and he had a gun in his hand. Amir tried to close the bulletproof window, but

the man put his hand on the window so it would not close. While they struggled, the man fired

his gun at Amir from 1 to 1½ feet away, striking him in the chest. Amir fell and used his cell

phone to call 911. He soon lost consciousness and awoke three days later in the hospital. A

surveillance camera recorded the events in the store, and the video was entered into evidence.

¶9     The video showed a man coming into the store wearing a red bandana over his head and a

black scarf around his face, a purple hooded sweatshirt with a yellow emblem, and green pants.

The man also carried a handgun. He pushed Collins aside and pointed his gun at Amir. The man

put his left hand on the glass partition to prevent Amir from closing the window, and after

struggling with Amir, the man fired at him. Another masked man entered, wearing a navy

sweatshirt with a white hood and yellow print with “1947” on the front. The man with the gun

put his hand through the open window to bang on the cash register below but the register would

not open. Both men fled the store.



                                              -3­
No. 1-14-2819


¶ 10   Keiara Boyd testified that in September 2010 she was dating and living with codefendant

Armoni Allen. Collins lived across the street and would visit their house “[e]very now and then.”

Keiara also knew defendant. On September 29, 2010, around 8 p.m., defendant, Collins, and

Allen were at Allen’s residence. Keiara noticed that defendant had a gun and he was “playing

with it.” When she told him she “didn’t play with guns,” he stopped pointing it at her. Keiara and

Allen then went upstairs, and while they were upstairs, Keiara heard defendant yell for Allen to

“come on.” Allen then left the room and he, Collins, and defendant left the house together.

¶ 11   Approximately 5 to 10 minutes later, Allen returned alone but was soon joined at the

house by defendant and Collins. Everyone was in the same room and defendant, who had the gun

in his hands, stated that he shot someone but he did not “know where he shot the man.” Allen

told defendant and Collins to leave, but defendant left the gun in the room. Keiara noticed it and

told Allen to tell defendant to take the gun with him. Defendant returned and took the gun with

him. After defendant and Collins left the house, Allen received a call from defendant telling him

to look out his back window toward the Marathon gas station and let him know what was

happening there. Throughout the night, defendant called and asked Allen to look out the window

and tell him what he saw.

¶ 12   Detective Stepich testified that he responded to a shooting at the Marathon gas station on

711 South Halsted on September 29, 2010, around 8:20 p.m. He recovered surveillance video

and followed up on a 911 call that was made by a witness. Detective Stepich learned that Collins

was the person who made the 911 call, and he was brought in for questioning. Detective Stepich

testified that in viewing the footage, he saw that Collins “was in the store, he got the victim to

open up the bulletproof glass window. He stuck his hand through the opening a few times, it

appeared, and they got—the gentleman wasn’t trying to close it, but it seemed like he was trying

                                              -4­
No. 1-14-2819


to keep the window open when the shooter and the other suspect came inside, and he shot, and he

fell on the ground.” After speaking with Collins, Detective Stepich went to Allen’s house and

arrested Allen. He then went to defendant’s residence and was given permission to search the

house. He recovered a pair of shoes that appeared to be the ones worn by one of the offenders in

the video and a green cell phone that Collins appeared to be holding at the gas station store. After

a search warrant was issued on Allen’s house, Detective Stepich recovered a black Hi-Point

9-millimeter semiautomatic handgun and clothing that appeared to be clothes worn by the

shooter when he entered the store.

¶ 13   Detective Deel processed the crime scene, taking fingerprints from the bulletproof glass

window and recovering discharged cartridge casings. Detective Deel testified that with his naked

eye he could see the fingers and palm impression from a left hand on the window. He saw no

other prints on the window. Detective Murtagh received this evidence for processing, and Officer

Estock took fingerprints of defendant, Allen, and Collins.

¶ 14   Karen Heard also testified for the State. She stated that she is a forensic scientist

specializing in latent print examination, with a bachelor’s and master’s degree in biology. She

also completed a two-year training program with the Illinois State Police in latent print

examination. Heard stated that she had been previously qualified as an expert witness 43 times in

various state courts as well as in federal court. Defense counsel did not object to the trial court’s

finding that Heard is “an expert in the latent print examination area.”

¶ 15   Heard testified that she examined the prints taken from the window (latent impressions)

and compared them to fingerprint standards taken from defendant at the police station. She

discussed the characteristics she looks for in her examinations and defined the terms pores,

ridges, grooves, creases, and furrows for the jury. Using “magnifiers, one over the latent

                                                -5­
No. 1-14-2819


impression and one over the very first finger entered on the card,” Heard made comparisons in

this manner with all 10 finger print standards. She compared features “such as any creases,

bifurcations, where the ridges will split, ending ridges, curvature, thickness,” and “saw that those

things were present in the fingerprint standard” of defendant. She determined, within a

reasonable degree of scientific certainty, that the fingerprints and palm print found on the

bulletproof glass window matched defendant’s fingerprint standards. After making her

identifications, she gave the lifts and the fingerprint and palm print standards to another

examiner, Holly Heitzman. When Heard was asked what she learned from Heitzman’s

examination, defense counsel objected “to what she learned.” The court overruled counsel’s

objection, and Heard responded that Heitzman “concurred with the verification and the correct

markings.” Heitzman did not testify at trial. Heard also noted that glass is an ideal surface for

lifting prints because it is flat and smooth, and fingerprint residue does not get absorbed into the

surface.

¶ 16   Jeffrey Parise, an expert in the field of firearm identification, determined that both the

fired cartridge case and discharged cartridge came from the recovered handgun.

¶ 17   Dr. David McElmeel treated Amir at Christ Hospital for multiple gunshot wounds. He

stated that when he arrived at the hospital, Amir was not conscious or breathing on his own. A

gunshot wound to Amir’s upper chest area caused injuries to his right lung, bronchial arteries,

and lower rib. There were five injuries to Amir’s right lung and the bullet fractured one of his

lower ribs. He also suffered a gunshot wound in his right arm. Dr. McElmeel testified that Amir

lost a third of his blood supply due to his injuries and had to receive transfusions from an outside

hospital as well as from Christ Hospital during the surgery. Dr. McElmeel stated that if Amir had

not received the emergency surgery, he would have died.

                                               -6­
No. 1-14-2819


¶ 18   The State rested, and defendant moved for a directed verdict, which the trial court denied.

Testifying for the defense, defendant’s grandfather, Michael Pearson, stated that he met with

Heard and asked her to explain the procedures and techniques she used in her identifications. She

told him that she found two points of comparisons with defendant’s prints, but she could not

point out the comparisons on the copy of the prints she showed him. On cross-examination,

Pearson stated that the print looked like a photocopy and the picture was blurry.

¶ 19   Leisha Allen, codefendant Allen’s mother, testified that she and Keiara visited Allen’s

lawyer on October 3, 2010. The lawyer asked Keiara what she knew about the incident at the

Marathon gas station, and she replied that she did not know anything nor had she heard or seen

anything about the incident.

¶ 20   The defense rested. During deliberations, the jury sent back three questions: (1) was there

blood splatter on defendant, (2) was there gun residue on defendant, and (3) where is the bullet

from Amir Muhammad’s body. The court responded that the jury had all the information it

needed and to keep deliberating. A few minutes later, the jury returned a verdict of guilty on all

counts. Defendant filed a motion for a new trial which the trial court denied.

¶ 21   At the sentencing hearing, defense counsel reminded the court that defendant was 15

years old when the shooting occurred. Defendant’s presentence investigation report (PSI) noted

that his father worked in the family business and his mother was a caregiver in a nursing home.

Defendant lived with his parents and three younger siblings and did not drink. He was not a

member of a gang, and he attended his grandfather’s church. He also participated in a boxing

club sponsored by a ministry group. Defendant’s mother “warmly expressed her extreme concern

and love and support for her son.”



                                               -7­
No. 1-14-2819


¶ 22   In aggravation, the State presented the testimony of Arturo Robles that Allen gave a

handwritten statement about his participation with defendant in the shooting incident. Allen

stated that it was defendant’s idea to rob the Marathon gas station. Defendant needed a second

person to hold open the door for him. The plan was for one person to hold the door open and for

the other to put the gun in the clerk’s face to rob him. Allen put a wood block in the door to hold

it open, and defendant pointed a gun at the clerk. Defendant ordered the clerk to open the cash

register and the safe. They netted $150 and some cartons of cigarettes in the robbery. The State

also played a videotape of Collins describing the conversations he had with defendant in which

defendant admitted to robbing the gas station and receiving money and cigarettes. Robert Lee, a

management analyst for the Cook County Juvenile Temporary Detention Center, testified that

defendant had 13 violations on his major rule violation report between October 21, 2010, and

December 2, 2011. Three violations were in the most serious, “extraordinary circumstances”

category, and two of them involved blind-sided attacks. The hearing officers found defendant

guilty of the allegations. Lee acknowledged that he did not witness any of these violations.

¶ 23   Before sentencing defendant, the trial court stated that it heard the evidence and must

balance the aggravating and mitigating factors under the statute. It noted the mitigating factors as

expressed by defendant’s family. The court found that from the letters, “defendant comes from a

very loving family and a very caring family” and hoped that once he completes his sentence “that

love will carry on to him.” It also noted defendant’s “very minor” criminal history, in which he

was “placed on supervision and completed that satisfactory [sic].” In aggravation, defendant

caused serious bodily harm to a person when he shot Amir in the chest. The court stated that

Amir “[a]lmost lost his life” and endured a long period of rehabilitation. The court also noted

defendant’s conduct while in custody which showed that he “has a problem with authority.” It

                                               -8­
No. 1-14-2819


hoped that the sentence would deter others because then, “the sentence will be successful in

preventing harm to another individual.” The court sentenced defendant to 20 years’

imprisonment for attempted first degree murder, and with the mandatory firearm enhancement,

defendant’s sentence totaled 45 years, which “must be served at 85 percent.” For attempted

armed robbery, the trial court sentenced defendant to a consecutive 5 year term to “be served at

50 percent.” Defendant filed this timely appeal.

¶ 24                                        ANALYSIS

¶ 25                               I. Heard’s Hearsay Testimony

¶ 26   Defendant contends he was denied a fair trial when the trial court admitted Heard’s

testimony that her fingerprint identification results were verified by Heitzman, who did not

testify. Defendant argues that this testimony was hearsay and also violated his right to confront

witnesses against him because he was unable to cross-examine Heitzman. Defendant concedes

that he did not include this error in a posttrial motion but requests that this court consider the

issue as plain error. Under the plain error doctrine, a reviewing court can consider unpreserved

error when a clear or obvious error occurred and (1) the evidence is so closely balanced that the

error alone threatened to tip the scales of justice against the defendant or (2) the error is so

serious that it affected the fairness of defendant’s trial and challenged the integrity of the judicial

process. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). The first step in a plain error analysis

is to determine whether error occurred at all. Id.

¶ 27   After Heard concluded that the latent prints taken from the window matched the

fingerprint and palm print standards of defendant, she testified that she gave the lifts and

standards to another examiner, Holly Heitzman, who “concurred with the verification and the

correct markings.” Heitzman did not testify at defendant’s trial. Therefore, this statement was

                                                 -9­
No. 1-14-2819


hearsay in that Heitzman’s verification was an out-of-court statement and it was offered to prove

the truth of the matter asserted. See People v. Smith, 256 Ill. App. 3d 610, 615 (1994).

Furthermore, Heard’s hearsay testimony was inadmissible because her statement indicated that a

nontestifying party identified defendant as the perpetrator of a crime. See id.

¶ 28   Our inquiry does not end here, however. The errors alleged by defendant—the improper

admission of hearsay testimony and a confrontation clause violation—are not of such a serious

character that they challenge the integrity of the judicial process. See People v. Prince, 362 Ill.

App. 3d 762, 777 (2005) (finding that the erroneous admission of hearsay evidence was subject

to harmless error analysis); People v. Patterson, 217 Ill. 2d 407, 424-27 (2005) (holding that a

confrontation clause violation based on the improper admission of testimony is a trial error

subject to harmless error review). As a result, “defendant must meet his burden to show that the

error was prejudicial.” Piatkowski, 225 Ill. 2d at 566. Any error in admitting Heard’s testimony

is harmless “if there is no reasonable possibility that the verdict would have been different if the

hearsay had been excluded.” Prince, 362 Ill. App. 3d at 777.

¶ 29   Here, even if the trial court had excluded Heard’s hearsay testimony, her testimony about

the identification process and her own analysis and conclusions was properly admitted. Heard

testified as to her education and training and her extensive experience in latent print examination.

Defense counsel did not object to her as “an expert in the latent print examination area.”

Furthermore, Heard provided a sufficient foundation for admitting her testimony by explaining

how she reached her conclusions in a manner that allowed for scrutiny of her analysis on

cross-examination. See People v. Mitchell, 2011 IL App (1st) 083143, ¶ 25. She testified that she

examined the latent prints taken from the window and compared them to fingerprint standards

taken from defendant at the police station. She noted that glass is an ideal surface for lifting

                                               - 10 ­
No. 1-14-2819


prints because it is flat and smooth and fingerprint residue does not get absorbed into the surface.

She discussed the characteristics she looks for in her examinations and defined the terms pores,

ridges, grooves, creases, and furrows for the jury. Using magnifiers, Heard compared features

“such as any creases, bifurcations, where the ridges will split, ending ridges, curvature,

thickness” and “saw that those things were present in the fingerprint standard” of defendant. She

determined, within a reasonable degree of scientific certainty, that the fingerprints and palm print

found on the bulletproof glass window matched defendant’s standards. Given this admissible

testimony, the improper admission of Heard’s hearsay testimony was harmless since “there is no

reasonable possibility that the verdict would have been different if the hearsay had been

excluded.” Prince, 362 Ill. App. 3d at 777.

¶ 30   Defendant disagrees, arguing that he was prejudiced by the hearsay testimony because

“Heard’s identification was incomplete and inadequate without Heitzman’s findings,” and the

remaining evidence against him was weak. Specifically, he points out that no forensics evidence

tied him to the clothing found by police or to the gun, and Keiara’s testimony that she saw

defendant with a gun immediately before and after the shooting and heard him make

incriminating statements contradicted her statement to codefendant Allen’s lawyer that she did

not know anything.

¶ 31   However, although no forensics evidence linked defendant to the clothing of the shooter

or gun, the surveillance video showed that the shooter put his left hand on the glass window to

keep it open before shooting Amir. Heard’s admissible testimony established that the latent

prints taken from the window matched defendant’s print standards. Even if Heard’s identification

was not verified by a second examiner in accordance with routine procedure, “[i]ssues

concerning the quality of the testing process itself, such as laboratory protocol and the manner in

                                               - 11 ­
No. 1-14-2819


which it was followed, [and] quality control measures *** are matters that go to the weight of the

evidence, not its admissibility.” People v. Johnson, 318 Ill. App. 3d 281, 287 (2000).

Defendant’s counsel had ample opportunity to cross-examine Heard on her methodology and

analysis before the jury. It is the function of the jury to assess the credibility of witnesses, the

weight to be given their testimony, and to resolve conflicts in the evidence. People v. Tenney,

205 Ill. 2d 411, 428 (2002). Likewise, defense counsel cross-examined Keiara on her conflicting

testimony, and the jury had the opportunity to assess her credibility and weigh her testimony

accordingly. From this evidence, the jury found defendant guilty of attempted murder. We find

that defendant was not prejudiced by the erroneous admission of Heard’s hearsay testimony.

¶ 32                                      II. Intent to Kill

¶ 33   Defendant next contends that his conviction of attempted first degree murder should be

reduced to aggravated battery with a firearm where the State failed to prove his intent to kill. “It

is well established that, to obtain a conviction for attempt, the State must prove that the

defendant intended to commit a specific offense.” People v. Terrell, 99 Ill. 2d 427, 431 (1984).

Thus, for the State to obtain a conviction for attempted murder, it must prove defendant’s intent

to kill beyond a reasonable doubt. People v. Ephraim, 323 Ill. App. 3d 1097, 1110 (2001). The

State need not show that defendant expressed an intent to kill; rather, intent can be shown by

evidence of the surrounding circumstances and the character of the assault. Id. Although the

firing of a gun, without more, “is generally not sufficient to prove a specific intent to kill,” the

firing of a gun at someone supports the conclusion that the shooter acted with an intent to kill.

Id.; see also People v. Smith, 258 Ill. App. 3d 1003, 1027 (1994) (finding that an intent to kill can

be inferred from “firing a gun at a person because the natural tendency of such an act is to



                                               - 12 ­
No. 1-14-2819


destroy another’s life”). It is the jury’s function to determine whether defendant had a specific

intent to kill. Ephraim, 323 Ill. App. 3d at 1110.

¶ 34   At trial, the State presented evidence that Amir was working behind the glass window

when Collins entered the store. He purchased a cigarette and Amir gave it to him through the

drawer beneath the glass window. Amir opened the window when Collins asked him to light the

cigarette. Defendant then entered the store with his face covered except for his eyes, and he

pointed a gun at Amir. Amir tried to close the bulletproof window, but defendant put his left

hand on the window so it would not close. They struggled and then defendant fired his gun at

Amir from one to one and a half feet away, striking Amir in the chest. Video from a surveillance

camera also showed this sequence of events. From this evidence, a reasonable jury could infer

that defendant intended to shoot Amir at close range in his effort to keep the window open and

gain access to the cash register, “ ‘the direct and natural tendency of which [was] to destroy

another’s life.’ ” See id. (quoting People v. Migliore, 170 Ill. App. 3d 581, 586 (1988)). As such,

the State proved defendant’s intent to kill beyond a reasonable doubt and reduction of

defendant’s conviction to aggravated battery with a firearm is not warranted.

¶ 35   Defendant, however, argues that the evidence does not support a specific intent to kill

because he could have killed Amir if he had so desired. He cites to People v. Mitchell, 105 Ill. 2d
1 (1984), and People v. Henry, 3 Ill. App. 3d 235 (1971), as support.

¶ 36   In Mitchell, the defendant had beaten her 16-month-old daughter over the course of two

days because she was angry and frustrated with her partner after an argument and because the

child was “ ‘not minding and was getting into cupboards.’ ” Mitchell, 105 Ill. 2d at 7-8. When

her daughter lost consciousness, the defendant placed a cool cloth on the child’s head and then

took her to the hospital where she was treated for her severe injuries. Id. at 8. The court found

                                               - 13 ­
No. 1-14-2819


that although the defendant intended to strike the child, the circumstances of the beating and the

defendant’s explanations, were “not consistent with an intent to murder.” Id. at 10. The court

explained that the defendant had “ample opportunity” to do so if she had wanted to kill her child,

and her actions in applying a cool cloth to her daughter’s head and taking her to the hospital did

not support such an intent. Id.

¶ 37    In Henry, the defendant acknowledged that he shot his gun but claimed that he shot in the

air and not at the police car. Henry, 3 Ill. App. 3d at 237. Although two of the officers in the car

stated that the defendant shot at the car, one of these officers acknowledged that the flashes he

observed could have come from a gun held at a right angle to the car or pointed straight up in the

air. Id. at 238-39. The other two officers in the car did not testify that defendant shot at the car.

Id. at 238. At the time of the shooting, there was violence in the streets and the court noted that

the defendant “could have apprehended danger.” Id. Given these circumstances and the

testimony presented at trial, the court found “the State’s evidence failed to establish that the shots

were fired with an intent to kill.” Id.

¶ 38    Mitchell and Henry are inapposite. Unlike the circumstances in Mitchell, Amir was shot

with a gun, not beaten. The act of firing a gun at a person supports a finding that defendant acted

with an intent to kill. Ephraim, 323 Ill. App. 3d at 1110. Henry is distinguishable because the

evidence here unequivocally shows that defendant pointed a gun at Amir and shot him in the

chest. From such conduct, it can be inferred that defendant intended to commit “the act of firing

a gun at a person” and “the natural tendency of such an act is to destroy another’s life.” Smith,
258 Ill. App. 3d at 1027. The fact that Amir did not die is irrelevant. Amir sustained severe

injuries to his right lung and ribs from the shooting. Dr. McElmeel testified that Amir lost a third

of his blood supply and stated that if Amir had not received the emergency surgery, he would

                                                - 14 ­
No. 1-14-2819


have died. Only through the skill of physicians treating Amir, and great fortune that he recovered

from his injuries, did defendant escape a charge of murder.

¶ 39   Defendant also argues that the shooting was an impulsive act resulting from his young

age and poor judgment, and notes that neither of his codefendants were found accountable on the

attempted murder charge. Defendant provides no analysis, nor does he cite to any authority, to

support his implication that he can be found guilty of attempted murder only if his codefendants

were found guilty of that offense on a theory of accountability. See Illinois Supreme Court Rule

341(h)(7) (eff. May 25, 2018) (requiring appellant’s brief to put forth his contentions, “and the

reasons therefor, with citation of the authorities and the pages of the record relied on”).

Nonetheless, the fact that different juries at separate trials found his codefendants not guilty of

the attempted murder charge does not necessarily indicate that the evidence supporting

defendant’s conviction of attempted murder was insufficient. See People v. Sims, 374 Ill. App.
3d 231, 256 (2007) (noting that because triers of fact may differ in resolving factual disputes and

credibility determinations, “where codefendants are tried separately before different triers of fact,

the acquittal of one codefendant has no bearing on the guilt of [another] codefendant, regardless

of the nature of the evidence”).

¶ 40   As for defendant’s argument that the shooting resulted from his impulsiveness and poor

judgment, rather than an intent to kill, we note that the jury was aware of defendant’s young age

when he committed the offense. It is the jury’s responsibility to weigh the evidence and draw

reasonable inferences therefrom. People v. Jackson, 232 Ill. 2d 246, 281 (2009). A reviewing

court will not reverse a conviction unless the evidence is so improbable or unsatisfactory “ ‘as to

justify a reasonable doubt of the defendant’s guilt.’ ” Id. Furthermore, in considering the

evidence the jury “is not required to disregard inferences which flow normally” from that

                                               - 15 ­
No. 1-14-2819


evidence, nor must it “search out all possible explanations consistent with innocence and raise

them to a level of reasonable doubt.” Id. As discussed above, the evidence presented at trial

supports the jury’s finding beyond a reasonable doubt that defendant had an intent to kill.

¶ 41                                         III. Sentencing

¶ 42    Defendant’s final contention is that his aggregate sentence of 50 years’ imprisonment

violates the eighth amendment and the proportionate penalties clause of the Illinois

Constitution. 2 Defendant argues that his sentence violates the eighth amendment because it is a

de facto life sentence and was imposed without consideration of the unique characteristics of his

youth as required by Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 577

U.S. ___, 136 S. Ct. 718 (2016).

¶ 43    This issue arises as a result of those recent decisions by the United States Supreme Court

regarding the constitutionality of mandatory life sentences imposed upon juvenile defendants. In

Miller, the Supreme Court determined that “children are constitutionally different from adults for

purposes of sentencing” due to their “diminished culpability and greater prospects for reform.”

Miller, 567 U.S. at 471. The court noted that these distinctive characteristics of youth diminish a

juvenile’s culpability, and therefore diminish the “penological justifications” for imposing life

without parole on juvenile defendants. Id. at 472. It concluded that a mandatory sentence of life

without parole posed “too great a risk of disproportionate punishment” and required that before

imposing such a sentence, the sentencing judge consider “how children are different, and how

        2
           Defendant notes that “[i]n light of the 85% service requirement for attempt murder, he is not
eligible for parole until November 19, 2048, one month before his 54th birthday.” The State also states in
its brief that defendant will be eligible for release at age 53. Our calculations, however, indicate that
defendant will be 55 years old when he is eligible for release, after taking into account defendant’s
consecutive sentence of five years’ imprisonment for attempted armed robbery to be served at 50%.
Whether he will be 53 or 55 years old does not affect our determination. Thus, we consider this issue
based on defendant being 55 years old when he is eligible for release.

                                                  - 16 ­
No. 1-14-2819


those differences counsel against irrevocably sentencing them to a lifetime in prison.” Id. at

479-80. In Montgomery, the Supreme Court determined that Miller “established that the

penological justifications for life without parole collapse in light of ‘the distinctive attributes of

youth,’ ” which is a “substantive rule of constitutional law” to be applied retroactively.

Montgomery, 577 U.S. at ___, 136 S. Ct. at 734.

¶ 44    Miller and Montgomery, however, left important issues for courts to address. For

example, our supreme court has determined that a sentence of aggregate terms of imprisonment

can be considered the same as a mandatory life sentence; therefore, the constitutional limitations

placed on juvenile sentencing in Miller and Montgomery can apply to such terms of

imprisonment as well. See People v. Reyes, 2016 IL 119271, ¶¶ 9-10 (per curiam) (sentencing a

juvenile offender to a legislatively mandated sentence of 97 years “is the functional equivalent of

life without the possibility of parole” and violates the eighth amendment). This conclusion

logically flows from the findings in Miller and Montgomery that a sentence of a lifetime in

prison for a juvenile defendant, without consideration of “how children are different, and how

those differences counsel against irrevocably sentencing them to a lifetime in prison,” is

unconstitutional. Miller, 567 U.S. at 480. In determining the constitutionality of juvenile

sentences in this regard, there is no substantive difference between a mandatory aggregate

sentence of 97 years in prison, to be served almost in its entirety, and a sentence of mandatory

life in prison. In both cases, the juvenile defendant will spend the rest of his life in prison with no

possibility of parole in his lifetime.

¶ 45    From this determination stems the thornier issue of what term-of-years sentence can be

considered a de facto life sentence, the question before us here. Understandably, courts are

generally reluctant to make a legal determination of a juvenile’s likely lifespan, which would

                                                - 17 ­
No. 1-14-2819


include considerations of societal factors and policy that are best addressed by the legislature.

See People v. Jackson, 2016 IL App (1st) 143025, ¶ 57; People v. Evans, 2017 IL App (1st)
143562, ¶ 15; People v. Rodriguez, 2018 IL App (1st) 141379-B, ¶ 74 (finding that appellate

courts enter dangerous territory in attempting to determine a de facto life sentence “based on

actuarial data specific to the defendant, including race, ethnicity, gender, and other social factors

bearing on an individual’s life expectancy”). In fact, the legislature could bypass this issue by

requiring all juvenile offenders to be considered for parole after a term of years that would put

the juvenile’s age well below the range of life expectancy (e.g., 25 years). Montgomery, 577 U.S.

at ___, 136 S. Ct. at 736. However, since our legislature has not yet enacted such legislation, our

courts are left to ascertain whether a juvenile’s sentence is a de facto life sentence.

¶ 46   This determination is straight-forward where the sentence is so lengthy that no one can

question its survivability. See Reyes, 2016 IL 119271 (97-year sentence); People v. Morris, 2017
IL App (1st) 141117 (100-year sentence); People v. Nieto, 2016 IL App (1st) 121604 (78-year

sentence). The determination is more problematic where the survivability of a sentence is not

readily apparent. For example, this court in People v. Buffer, 2017 IL App (1st) 142931, ¶ 62,

appeal allowed, No. 122327 (Ill. Nov. 22, 2017), determined that a sentence where a juvenile

would be discharged at 69 years old was a de facto life sentence. However, in People v.

Applewhite, 2016 IL App (1st) 142330, ¶ 16, this court found that a sentence allowing for release

at age 62 was not a de facto life sentence. In People v. Gipson, 2015 IL App (1st) 122451, ¶¶

66-67, this court also found that a juvenile defendant eligible for release when he is 60 years old

did not receive a de facto life sentence.

¶ 47   Although our supreme court has not determined a precise age of release that would

constitute a de facto life sentence, it has recently provided some guidance in Reyes, where the

                                                - 18 ­
No. 1-14-2819


court applied Miller to a “mandatory term-of-years sentence that cannot be served in one

lifetime.” Reyes, 2016 IL 119271, ¶ 9. The defendant in Reyes, who was 16 years old when he

committed the offense, received a mandatory minimum sentence of 20 years’ imprisonment for

first degree murder, plus a mandatory 25-year firearm enhancement, and 26 years for each of his

two attempted murder convictions consisting of the minimum 6-year sentence for attempted

murder plus a 20-year mandatory firearm enhancement. Id. ¶ 2. Pursuant to statute, the defendant

was required to serve his sentences consecutively; therefore, he “was sentenced to a mandatory

minimum aggregate sentence of 97 years’ imprisonment” and “required to serve a minimum of

89 years” before being eligible for release. Id.

¶ 48   The State conceded, and the court agreed, “that defendant will most certainly not live

long enough to ever become eligible for release.” Id. ¶ 10. Our supreme court reasoned that such

a sentence “has the same practical effect on a juvenile defendant’s life as would an actual

mandatory sentence of life without parole—in either situation, the juvenile will die in prison.” Id.

¶ 9. The court held that to sentence a juvenile defendant to a mandatory term “that is the

functional equivalent of life without the possibility of parole,” without consideration of the

mitigating factors of youth set forth in Miller, “constitutes cruel and unusual punishment in

violation of the eighth amendment.” Id.

¶ 49   In People v. Hoy, 2017 IL App (1st) 142596, ¶ 42, the juvenile defendant argued that his

sentence of 52 years’ imprisonment violated the eighth amendment and the proportionate

penalties clause of the Illinois Constitution because it is essentially a sentence of “natural life” in

prison without consideration of the principles set forth in Miller. The court in Hoy looked at

Reyes and determined that the case extended Miller to a mandatory, unsurvivable prison term.

Since the defendant in Hoy would be released at 68 years old, we found that his sentence was

                                                   - 19 ­
No. 1-14-2819


survivable and could not be considered “ ‘the functional equivalent of life without the possibility

of parole.’ ” Id. ¶ 46. We acknowledge that determining whether a sentence is “survivable” can

be a treacherous endeavor, and if the legislature does not act, perhaps our supreme court will

provide further guidance in the future. We need not take on this issue here, however, because

defendant’s aggregate sentence of 50 years’ imprisonment, where he is eligible for release when he

is 55 years old, is objectively survivable. Therefore, pursuant to Reyes, it is not a de facto life

sentence and any failure to consider the factors set forth in Miller prior to sentencing did not

violate the eighth amendment.

¶ 50   Defendant, however, argues that his sentence is a de facto life sentence because even if he

survives the term, he would be deprived of a meaningful opportunity to demonstrate his maturity

or rehabilitation upon reentering society. He asks this court to follow Buffer, which found that a

50-year sentence imposed on a 16-year-old defendant convicted of first degree murder was a

de facto life sentence. Buffer, 2017 IL App (1st) 142931, ¶ 62. In so holding, the court cited to

People v. Sanders, 2016 IL App (1st) 121732-B, ¶ 26, which referred to an United States

Sentencing Commission preliminary quarterly data report and determined that a person in prison

has a life expectancy of about 64 years. Id. ¶ 59. Since the defendant’s discharge would not occur

until he is 69 years old, the court found that he would not have a meaningful opportunity for

release. Id. ¶ 62. The court in Buffer further reasoned that “lesser sentences than life without

parole” may also “trigger Miller-type protections” because a juvenile who would be released in his

late sixties after nearly half a century of incarceration has no meaningful opportunity to

demonstrate his maturity or rehabilitation upon reentering society. (Internal quotation marks

omitted.) Id.



                                              - 20 ­
No. 1-14-2819


¶ 51   We respectfully decline defendant’s invitation. Even if we were to apply Buffer’s

determination that a prisoner’s life expectancy is 64 years, it has no relevance here where

defendant will be 55 years old upon his release. Defendant argues, however, that we should adopt

Buffer’s reasoning that “lesser sentences than life without parole” may also “trigger Miller-type

protections.” (Internal quotation marks omitted.) Id. We note that Miller and Montgomery

involved mandatory life sentences, and the Supreme Court did not have occasion to consider

whether “lesser sentences than life without parole” can also trigger constitutional protections for

juvenile defendants. In neither case did the Court refer to the defendant’s quality of life after

release as a factor courts must consider. Our supreme court in Reyes, equating a de facto life

sentence with a mandatory, unsurvivable prison term, also did not address whether a juvenile

defendant must have an opportunity for a meaningful life after imprisonment. That being said, we

do not disagree that this factor could be relevant in determining what constitutes an appropriate

juvenile sentence in light of the unique attributes of youth outlined in Miller. As we discussed

above, these issues are best resolved by the legislature after taking into account societal and policy

considerations.

¶ 52   Defendant also argues that his sentence violates the proportionate penalties clause of the

Illinois Constitution. To succeed on this claim, defendant must show that his sentence is

degrading, cruel, “or so wholly disproportionate to the offense that it shocks the moral sense of

the community.” People v. Klepper, 234 Ill. 2d 337, 348-49 (2009). Defendant contends that his

sentence shocks moral standards where he “was only 15 years old, his offense was both rash and

non-lethal, and the court failed to take into account *** the accompanying qualities of youth” in

sentencing him. He primarily relies on Gipson as support.



                                                - 21 ­
No. 1-14-2819


¶ 53    The 15-year-old defendant in Gipson was convicted of attempted murder and other

offenses and received a cumulative sentence of 52 years’ imprisonment. Gipson, 2015 IL App

(1st) 122451, ¶¶ 1, 4. The juvenile defendant had been falsely accused of murder at the age of

seven and hospitalized. Id. ¶ 5. In reviewing the defendant’s claim that his sentence violated the

proportionate penalties clause, the court found that other factors also diminished the justification

for his prison term. The record indicated that the incident “resulted from rash decision making”

and showed “that as a juvenile with mental illness, defendant was prone to impulsive behavior.”

Id. ¶ 73. The court questioned the defendant’s mental health at the time of the offense, noting

that his documented “mental health issues were not appropriately addressed.” Id. ¶ 74.

Furthermore, the defendant “personally did relatively minimal damage” where the victim was

discharged from the hospital on the same day he received treatment. Id. ¶ 73. The defendant in

Gipson was also sentenced under a sentencing scheme that did not permit the trial court to give

appropriate weight to defendant’s youth and mental disorders. Id. ¶ 75. Taking these factors into

account, the court in Gipson determined that although the defendant committed a serious offense,

his sentence was “so wholly disproportionate that it shocks the moral sense of the community.”

Id. ¶ 73.

¶ 54    Like the defendant in Gipson, defendant here was 15 years old at the time of the offense

and he was also convicted of attempted murder. However, the similarity ends there. Defendant

here did not have a documented history of serious mental health issues that resulted in rash

decision making. The evidence here also indicated that defendant and his codefendants planned

the armed robbery. Unlike Gipson, defendant’s intentional shooting of Amir caused him to suffer

near-fatal injuries. The physician who treated Amir testified that he would have died had he not

received emergency treatment. In sentencing defendant, the trial court noted the mitigating

                                               - 22 ­
No. 1-14-2819


factors expressed by letters from his family and his activities. However, the trial court also

looked at the fact that defendant caused serious bodily harm to Amir by shooting him in the

chest. While in custody, defendant had 13 major infractions, which showed he has a problem

with authority. The trial court stated that it wanted to deter others because if “the sentence does

in fact deter at least one other person, the sentence will be successful in preventing harm to

another individual.” We find that defendant’s sentence does not violate the proportionate

penalties clause.

¶ 55   Defendant, however, argues that the court failed to take into account the heightened

rehabilitative potential of his youth, citing People v. Miller, 202 Ill. 2d 328 (2002) (Leon Miller).

In Leon Miller, the 15-year-old defendant’s natural-life sentence resulted from the convergence

of three statutes. Id. at 340. Although he was convicted on the theory of accountability, he was

tried as if he were the adult shooter and then subject to the most severe punishment. Id. Our

supreme court found that the sentencing court “never consider[ed] the actual facts of the crime,

including the defendant’s age at the time of the crime or his or her individual level of

culpability.” Id. Therefore, it held that the statutory sentence as applied to the defendant was

“particularly harsh and unconstitutionally disproportionate.” Id. at 341.

¶ 56   Leon Miller does not apply here for several reasons. First, the facts of Leon Miller are

completely distinct from this case, aside from the young ages of the defendants. Second, defendant

did not receive a natural-life sentence resulting from the convergence of statutes that did not allow

for consideration of his culpability, youth, and rehabilitative potential. Finally, the trial court at

sentencing was aware of defendant’s age, considered his culpability, and in terms of rehabilitative

potential expressed hope that the love and support of defendant’s family would “carry on to him”

after he completes his sentence. The trial court stated that it considered the mitigating and

                                                - 23 ­
No. 1-14-2819


aggravating factors, and it is not required to give defendant’s rehabilitative potential greater

weight than the seriousness of the offense. People v. Sharpe, 216 Ill. 2d 481, 525 (2005).



¶ 57   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 58   Affirmed.




                                              - 24 ­